Citation Nr: 0026876	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for asthmatic bronchitis 
and chronic obstructive pulmonary disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION


The veteran had active service from August 1942 to November 
1945.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that determined that a 
claim for service connection for asthmatic bronchitis and 
chronic obstructive pulmonary disease (COPD) was not well 
grounded.  The veteran has appealed to the Board of Veteran's 
appeals (Board) for favorable resolution.

The veteran requested a hearing before a member of the Board 
but later withdrew that request. 


FINDINGS OF FACT

1.  A medical diagnosis of asthmatic bronchitis and COPD has 
been given.

2.  The veteran has offered lay evidence to the effect that 
he was exposed to tobacco smoke during active service.

3.  The veteran has offered competent (medical) evidence to 
the effect that his exposure to tobacco smoke in service 
could have caused or aggravated his lung condition.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthmatic 
bronchitis and chronic obstructive pulmonary disease is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran submitted a claim for service connection for 
bronchial asthma in October 1993.  He reported that the 
condition was caused by breathing a great deal of second-hand 
cigarette smoke while on active duty.  The RO initially 
interpreted the claim as one of service connection for 
mustard gas exposure but later deferred the case pending 
further guidance on tobacco related claims and maintained a 
log of the veteran's claim.  

The veteran submitted a medical statement, dated in April 
1999, from his private physician, C. Deaton Maddox, M.D., 
noting that the veteran currently suffered from asthmatic 
bronchitis and COPD.  This suffices as medical evidence of a 
current disability.  The veteran submitted lay evidence of 
exposure to second hand cigarette smoke during active 
service.  For purposes of well groundedness, this evidence is 
presumed credible and not beyond the competence of the 
persons observing the cigarette smoke.  King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran has also submitted competent medical evidence of 
a possible link between the current medical diagnosis and the 
claimed in-service event.  This evidence is in the form of 
October 1993 and May 1997 statements by Dr. Maddox to the 
effect that the veteran's lung condition "could have been 
aggravated by his previous exposure to cigarette smoke."  
The veteran also submitted a letter from C. Everett Koop, 
M.D., that tends to relate his reported exposure to cigarette 
smoke during active service to his current lung disorders.  
Specifically, Dr. Koop "especially agree[d] with point #11" 
of the veteran's letter to him.  Point #11 of the referenced 
letter stated, in part,

I am convinced that my continuous 
exposure to cigarette smoke in polluted 
barracks every night for almost 1300 
nights has intensified my [a]sthmatic 
problems and my "COPD" problems as well 
as my other [h]ay [f]ever problems down 
thru (sic) the years.

The veteran also submitted news articles that tend to relate 
breathing tobacco smoke to later respiratory problems.  

As the three Caluza elements have been satisfied, the Board 
finds that evidence of a well-grounded claim has been 
submitted.  This extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for asthmatic 
bronchitis and COPD is well grounded.  To this extent only, 
the appeal is granted.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection, the RO must now consider 
the claim on the merits.  Prior to adjudication of the claim 
on the merits, however, additional development is warranted.  
Under the circumstances of this case, the VA's "duty to 
assist" requires that he be afforded a VA examination with 
respect to this disability.  The examiner must take into 
account the veteran's prior medical history and offer an 
opinion as to whether it is at least as likely as not that 
asthmatic bronchitis and COPD were caused or aggravated by 
the tobacco smoke to which the veteran claims he was exposed 
during active service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
The Board notes that this claim is not barred by 38 U.S.C.A. 
§ 1103(a) (West Supp. 2000), because the claim predated that 
statute, and the claim is not based on personal use of 
tobacco products.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received that have not been submitted.  
This should specifically include any 
records of VA medical care and any 
private records from any other source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing these records should be 
enlisted, as needed.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the etiology of 
his bronchial asthma and COPD.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review all 
pertinent medical records and offer an 
opinion in response to this question:  is 
it at least as likely as not that 
exposure to tobacco smoke during active 
service caused or aggravated any current 
respiratory disorder.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3.  The RO should then ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If any action 
requested is not taken, or is deficient 
in any manner, appropriate corrective 
action should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service connection 
for bronchial asthma and COPD on the 
basis of all pertinent evidence of 
record, and all pertinent legal 
authority.

If the benefits sought by the veteran continue to be denied, 
he and his representative must be furnished a Supplemental 
Statement of the Case and given an opportunity to submit 
written or other argument in response before the case is 
returned to the Board for further appellate consideration.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 



